DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/10/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,13,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa et al. (US 20060154114 A1) in view of Nakamura (US 20090142622 A1).
 	For claim 1, Kanagawa et al. teach a magnetic sheet for plant cultivation (functional recitation to which the sheet of Kanagawa et al. can be used for plant cultivation), comprising: a base material (1 or 2 or 5); and a magnetic layer (3) which is arranged on the base material and comprises a intermediate layer (para. 0066) that function as an adhesion layer and at least one selected from the group consisting of a 
	However, Kanagawa et al. are silent about the intermediate layer that function as an adhesion layer being a resin and the ferromagnetic metal being in powder form; and the magnetic sheet, as a whole, has a breaking strength of 20 MPa or higher, and a breaking elongation of 30% or higher. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnetic sheet of Kanagawa et al., as a whole, has a breaking strength of 20 MPa or higher, and a breaking elongation of 30% or higher, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Nakamura teaches a magnetic sheet for plant cultivation (functional recitation to which the sheet of Nakamura can be used for plant cultivation), comprising a magnetic layer (para. 0039 and throughout various paragraphs in the publication) comprising a resin (para. 0135,0136) and a ferromagnetic powder (para. 0135 and throughout various paragraphs in the publication). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a ferromagnetic powder as taught by Nakamura as the preferred ferromagnetic metal in order to provide 
	For claims 2 & 15, in addition to the above, Nakamura further teaches wherein the magnetic layer has a thickness of from 0.2 µm to 10 µm or 0.5 µm to 10 µm (para. 0050). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnetic layer of Kanagawa et al. as modified by Nakamura with a thickness of from 0.2 µm to 10 µm or 0.5 µm to 10 µm as further taught by Nakamura in order to provide a smoother magnetic layer, thus, affording a better electromagnetic characteristics (para. 0050 of Nakamura).
	For claim 13, Kanagawa et al. as modified by Nakamura (emphasis on Kanagawa) further teach wherein the base material has a breaking strength of 20 MPa or higher, and a breaking elongation of 30% or higher.  	
	For claim 16, Kanagawa et al. as modified by Nakamura is silent about wherein the magnetic layer has a configuration in which the at least one selected from the group consisting of a ferromagnetic powder and a ferrimagnetic powder is dispersed in the resin.  In addition to the above, Nakamura further teaches wherein the magnetic layer has a configuration in which the at least one selected from the group consisting of a ferromagnetic powder and a ferrimagnetic powder is dispersed in the resin (para. 0135,0136). It would have been obvious to one having ordinary skill in the art at the time .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa et al. as modified by Nakamura as applied to claim 1 above, and further in view of Inoue et al. (US 20050153170 A1).
  	For claim 4, Kanagawa et al. as modified by Nakamura are silent about wherein the magnetic layer has a squareness ratio of 0.6 or higher.
	Inoue et al. teach a magnetic sheet comprising a magnetic layer with a squareness ratio of 0.6 or higher (para. 0028,0071).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnetic layer of Kanagawa et al. as modified by Nakamura with a squareness ratio of 0.6 or higher as taught by Inoue et al. in order to improve the orientation of the magnetic powder in the lengthwise direction, thus, obtaining a better output with shorter wavelengths for improving the performance of the magnetic sheet.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. The arguments are based on the declaration of Mr. Masashi Shirata, thus, the examiner will respond based on the declaration. The examiner finds the declaration non-persuasive because it is merely an opinion declaration and not of factual evidence that is lacking from the prior art. 
The declaration argued that as specified in amended claim 1, it is essential to the presently-claimed magnetic sheet for plant cultivation to have the specific breaking strength and breaking elongation (i.e., technical feature (a)) as recited in amended claim 1, because these parameters are significantly important for the magnetic sheet for plant cultivation, particularly when the magnetic sheet is used to cover the soil using a machine (please refer to claim 7, paragraphs [0021 ], [0022], [0070] and the like of the specification of the present application).

 	While it is important in applicant’s invention, applicant has failed to provide factual evidence as to why it would NOT be important in the prior art. Clearly, breaking strength and breaking elongation are important parameters to consider in Kanagawa because his invention deals with a magnetic recording medium. As a matter of fact, Kanagawa discusses throughout his publication about thickness, strength, stability, etc. for the medium. Thus, one of ordinary skill in the art would know that breaking strength and breaking elongation are important factors to consider in making the medium. In addition, while applicant stated “for plant cultivation”, there is nothing unique about applicant’s medium that ONLY apply to plant cultivation. Even applicant’s thickness, which influence strength and elongation, is in the range as listed by Kanagawa et al. and applicant’s has not provided any factual or unexpected result that when using Kanagawa’s medium with the SAME thickness and all, performs worse than that of applicant’s medium. Furthermore, the claimed limitation stated “for plant cultivation” is merely functional recitation to which the medium of Kanagawa can performed the intended function. Even the body of the claimed limitation does not distinguish over Kanagawa’s recording medium because there is NOTHING plant specific. The ingredients as claimed (i.e. base material, magnetic layer, resin, ferromagnetic powder or ferromagnetic powder, thickness, breaking strength, and breaking elongation) are taught by Kanagawa, alone, or in combination with Nakamura. 
The declaration argued that, first, paragraph [0059] of Kanagawa discloses that the "reinforcing layer 2 preferably has a thickness of 20 to 300 nm, for example 100 nm", rather than "20 to 300 μm" as acknowledged in the Office Action. It is clear to a person skilled in the art that the thickness of the reinforcing layer 2 disclosed in Kanagawa is explicitly smaller than the lower limit (i.e., 10 μm) of the thickness of the base material as recited in amended claim 1 of the present application.

	As stated in the interview and now acknowledged by applicant, the examiner did state in the rejection that the base material can be refs. 1, 2, OR 5, thus, even if para. 0059 is in error, it does not change the scope of the rejection since the base material can still be ref. 1 and para. 0054 does teach the range as claimed by applicant.
The declaration argued that, second, as recited in claim 1 of Kanagawa, it is clear to a person skilled in the art that the object of Kanagawa is to provide a magnetic recording medium comprising "a nonmagnetic support having a thickness less than 7 μm" and a width of 8 mm, in order to provide a magnetic recording medium that is thinner and more compact as compared to "known magnetic tapes" (paragraph [0013]).  From this viewpoint, the thickness of the nonmagnetic support 1 can be reduced to less than 7 μm, for example 4 μm,
for the thin-metal-film magnetic recording medium 100. Thus, Kanagawa as a whole teaches that the thickness of the non-magnetic support should be less than 7 μm.

 	As stated in the interview and in the previous non-final Office action, applicant concluded on his own from para. 0013 that Kanagawa wishes to use a thinner magnetic recording medium having a thickness of less than 7 μm because Kanagawa never stated this nor nowhere else in Kanagawa specification does he state that he preferred less than 7 μm. Paragraphs 0012,0013 only state that it is known in the art to use a thinner thickness as listed if one wishes to achieve a higher capacities but never did Kanagawa stated that their invention requires such thickness. Even para. 0054 of Kanagawa stated known magnetic medium thickness ranges but, again, it is not required and only depends on the capacities, strength, etc. In addition, even if so, para. 
The declaration argued that according to paragraph [0094] of Kanagawa, when the flexural rigidity El exceeds 1.3x 10-7 Nm, "the magnetic recording medium 100 suffers defective RF envelopes, a decreased error rate, and an increased amount of head wear". Thus, Kanagawa fails to disclose a motivation for a person skilled in the art to employ a base material having a thickness of 7.0 μm or more.

 	Again, applicant concluded on his own from para. 0094 that Kanagawa wishes to use a thinner magnetic recording medium having a thickness of less than 7 μm because Kanagawa never stated this nor nowhere else in Kanagawa specification does he state that he preferred less than 7 μm. Para. 0094 only states Kanagawa’s opinion that if the EI falls below certain Nm, then the medium will decrease in stability, head touch, output, etc.  This is not the same as saying that Kanagawa is against using 7 μm for the thickness. In addition, applicant failed to read paras. 0091-0093 as to what really influence flexural rigidity. Clearly from these paragraphs, Kanagawa discussed about longitudinal and width directions that influence the flexural rigidity and there is no mentioned of thickness, let alone the 7 μm thickness. 
The declaration argued that, however, paragraphs [00021, [0003], and [0024] of Kanagawa explicitly disclose that Kanagawa relates to a thin-metal-film magnetic recording medium including a thin film support. Kanagawa fails to disclose that the magnetic layer contains a resin or that the magnetic layer is formed by applying a layer-forming composition or the like containing a resin.
Moreover, it was a general technical knowledge in the field of the thin-metal-film magnetic recording medium that the magnetic layer of a thin-metal-film magnetic recording medium contain no resin or no binder.

As stated in para. 0066, the magnetic layer 3 can be a multilayer and the intermediate layer is a part of the magnetic layer, thus, it is not considered "independent" from that of the magnetic layer. A layer can be comprised of multiple things but yet considered as an integral unit. In addition, within the scope of "comprising", one can select In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection, Nakamura teaches a magnetic sheet for plant cultivation (functional recitation to which the sheet of Nakamura can be used for plant cultivation), comprising a magnetic layer (para. 0039 and throughout various paragraphs in the publication) comprising a resin (para. 0135,0136) and a ferromagnetic powder (para. 0135 and throughout various paragraphs in the publication). It would have been obvious to one having ordinary skill in the art at the
time the invention was made to employ a ferromagnetic powder as taught by Nakamura
as the preferred ferromagnetic metal in order to provide a more durable sheet due to the
microdispersion suitability of the powder (para. 0135 of Nakamura). In addition, it would
have been obvious to one having ordinary skill in the art at the time the invention was
made to employ a resin as taught by Nakamura as the adhesion layer of Kanagawa et
al. as modified by Nakamura (for the ferromagnetic powder) in order to better adhere
the ferromagnetic powder to the magnetic layer for durability. 
The declaration argued that thus, it was a general technical knowledge in the field of the thin-metal-film magnetic recording media that an intermediate layer having a "function to adhere the layers" does not include a resin or is not formed by application of a film-forming composition or the like containing a resin.

 	The argument appears to be similar to the above, thus, please see above. 
The declaration argued that thus, in view of the general technical knowledge of the field of the thin-metal-film magnetic recording media, the Examiner's opinion that "the intermediate layer in Kanagawa is the resin because it function to adhere the layers as clearly stated in 0066." and "para. 0066 teaches using some sort of adhesion, thus, Kanagawa does teach adhesion or one could even say that it can be a binder" is based on an improper hindsight.
 	
The argument appears to be similar to the above, thus, please see above. In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Clearly, Kanagawa teaches the ingredients as claimed for the magnetic sheet of the current invention, and Nakamura only fills in the missing ingredients of ferromagnetic or ferromagnetic powder on or disperse in the resin. Thus, one of ordinary skill in the art would combine the two references for the known ingredients in making a magnetic sheet, and hence, it is not hindsighting into applicant’s own disclosure. 
In conclusion, the declaration appears to be merely an opinion declaration. In addition, it appears to merely repeat some of the arguments that were raised and addressed in the previous Office action, such as the final Office action mailed on 2/20/2020 and the non-final Office action mailed on 6/24/2020. If applicant’s intention with the declaration is to provide factual evidence or at least unexpected results for the thickness, breaking strength, breaking elongation, etc. as claimed, then applicant is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Son T Nguyen/           Primary Examiner, Art Unit 3643